Title: From John Adams to Oliver Wolcott, Jr., 4 October 1800
From: Adams, John
To: Wolcott, Oliver, Jr.



Dear Sir
Quincy October 4. 1800

Enclosed is a Letter from Mr Daniel Bedinger, with a Certificate in his favour from Governor Wood.
I Suppose the Letter comes too late but that if it had arrived earlier it would have made no Alteration in your Judgment or mine.
Neither Mr Parker nor any other Person ever had authority from me to Say that any Mans political Creed, would be an insuperable Bar to promotion. No Such rule has ever been adopted. Political Principles and Discretion will always be considered with all other qualifications and well weighed in all Appointments. But no Such monopolizing and contracted and illiberal System as that alledged to have been expressed by Mr Parker was ever adopted by me.
Washington appointed a multitude of Democrats and Jacobins of deepest die. I have been more cautious in this respect: but there is danger of proscribing under imputations of Democray, Some of the ablest most influential and best Characters in the Union.
Enclosed is a Letter from William Cobb requesting to be Collector at Portland. I Send you these Letters that they may be filed in your Office with others relative to the Same Subjects.
I am Sir with very great / regard &c

J. Adams